Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated April 14, 2011, on the financial statements and internal control over financial reporting of AspenBio Pharma, Inc., which report appears in the Annual Report on Form 10-K of AspenBio Pharma, Inc. for the year ended December 31, 2010, and to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ GHP Horwath, P.C. Denver, Colorado May 13, 2011
